Citation Nr: 1507184	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-28 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disability (claimed as an L3-4 disc bulge; degenerative joint disease L4-5; L5-S with motor and neurological deficits).

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1971.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from March 2010 and August 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (RO).


REMAND
Low Back Disability

In a July 2012 VA examination, lumbar degenerative joint disease, left L3-4 radiculopathy, and lumbar spondylosis were diagnosed.  The examiner opined that the Veteran's low back disabilities were not related to his active military service, reasoning that he did not receive treatment until 1993, over twenty years after separating from service.  The Veteran reported receiving treatment for his lower back immediately following separation from service, however, when he attempted to obtain the treatment records, he was informed they had been destroyed.  Accordingly, the Board finds the July 2012 VA examination is inadequate as it is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual premise).

The claims file also contains two medical opinions from the Veteran's chiropractor, R. H., M.D., who has treated the Veteran for his low back disability since 1993.  In an April 2010 examination and report, Dr. R. H. diagnosed degenerative joint disease at the L4/L5 and L5/S1 disc levels; a posterior central/paracentral intervertebral disc bulge at L3/L4; hypertrophic facet joint arthropathy; bilateral foramina and central canal stenosis; and associated motor and neurological deficits.  Dr. R. H. opined that the Veteran's degenerative spinal condition was "most likely the long-term result of an injury to the lumbosacral level."

In a January 2013 letter, Dr. R. H. determined the Veteran's diagnosed multilevel severe disc degeneration, advanced facet arthropathy, and ligamentous hypertrophy were old injuries, because the nature of these injuries is that they slowly progress over time.  Dr. R. H. opined that, "based on the history [he was] provided, and the current state of [the degenerative] changes" that there was a "reasonable degree of medical probability that the initial onset of these changes occurred during [the Veteran's] time in military service."  In formulating this opinion, the only documents Dr. R. H. reported that he reviewed were a January 2011 lumbar spine MRI and x-rays of the lumbar spine dated June 2010 and August 2011.

The Board finds both Dr. R. H.'s April 2010 and January 2013 opinions are ambiguous and based on an incomplete factual premise.  First, both opinions are vague as neither opinion specifically links the Veteran's in-service injury to his current disability.  The April 2010 opinion found a nexus between the Veteran's current disability and "an injury" of the lumbosacral spine, while the January 2013 opinion stated in general terms there was a "reasonable degree of medical probability" that the Veteran's current disability likely had its "initial onset" during the Veteran's military service.  There is no indication in either opinion that Dr. R. H. was aware of the nature and treatment associated with the Veteran's in-service injury, and, in fact, it is unclear whether Dr. R. H. was aware of the in-service injury at all.  Although the Veteran testified at his hearing that he informed Dr. R. H. about his in-service injuries, absent information from the Veteran's service treatment records detailing the injury and associated treatment, Dr. R. H. was forced to formulate an opinion without the benefit of reviewing associated medical evidence documenting the nature of the injury.  See Black v. Brown, 5 Vet. App. 177, 180 (1995) (an opinion that is based on history furnished by the veteran that is unsupported by clinical evidence is not probative).

The Board finds both that the April 2010 and January 2013 opinions are vague, nonspecific, and based on incomplete factual premises.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Further, even assuming the January 2013 was specific and based on an accurate medical history, it would still be inadequate because "a reasonable degree of medical probability" is too speculative to establish a medical nexus.  See, e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is within the realm of medical possibility" too speculative to establish medical nexus).

Absent an adequate medical opinion on which to decide the claim, a remand is required to provide the Veteran with a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  On remand, the Board also finds it would be fair to allow Dr. R. H. to provide a new medical opinion taking into account the nature of Veteran's in-service injury.

Hearing Loss

At the Veteran's August 2013 video hearing before the Board, he asserted that his bilateral hearing loss had worsened since his last examination in July 2012.  Accordingly, the Veteran must be afforded a new examination to assess the current severity of his hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is remanded for the following action:

1.  The RO must obtain any outstanding records pertinent to the Veteran's claim.  All attempts to procure records should be documented if any records cannot be obtained.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

Specifically, the RO must request VA records from the VA Medical Centers in New Orleans and Baton Rouge, and from the VA Outpatient Center in Hammond, Louisiana.

2.  After all records are obtained to the extent available, the Veteran must be afforded a new VA audio examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file and all electronic records must be made available to the examiner.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram performed by a stated licensed audiologist, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner must also comment on the effect that his hearing loss disability has upon his daily functioning.

3.  The Veteran must be afforded the appropriate VA examination to determine whether any low back disorder found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed low back disorder is related to the Veteran's active duty service.  The examiner must also state whether any currently or previously diagnosed low back disorder is due to or aggravated by any service-connected disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must contact Dr. R. H. and request that he clarify his medical opinion regarding whether any currently or previously diagnosed low back disorder is related to the Veteran's military service.  The RO must afford Dr. R. H. an adequate amount of time to review the medical history and prepare a new medical opinion.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

A clinical examination is not required, however, Dr. R. H. must be provided with a copy of this Remand and must also review the below pertinent information relating to the Veteran's in-service injury.  Dr. R. H. must state in his report that he has reviewed the below-summarized medical treatment records and must consider the Veteran's statements regarding the onset and symptoms associated with his lower back pain.

Dr. R. H. must consider the following service treatment records regarding onset and treatment of the Veteran's in-service low back injury:

2/5/1971:  The Veteran reported to sick call complaining of back pain.  The examiner documented insidious onset of low back pain which began 4-5 days ago.  There was no history of trauma or lifting anything heavy.  On examination, there was tenderness to palpation of the spine and paraspinous at L4-5.  There was no limitation on range of motion but there was painful flexion.  The examiner's impression was a muscle spasm.  The Veteran's treatment plan included Valium, wet heat, exercises, and a firm mattress.

2/8/1971:  The Veteran presented at sick call complaining of continued back pain.  He reported he had not applied heat and slept all weekend on a soft bed without a board.  The examiner instructed the Veteran to follow instructions and prescribed him Aspirin.

2/25/1971:  The Veteran presented to sick call because he was still having lower lumbar pain.  The Veteran reported his back pain was diagnosed as a muscle spasm.

3/2/1971:  The Veteran presented to sick call complaining of back pain.  He was treated with Butazolidin, an anti-inflammatory.

3/17/1971:  The Veteran presented to sick call complaining of intermittent back pain.  He indicated the pain was not radiating except to his "gluteal areas."  The Veteran reported he was treated with Valium for his muscle spasms.  He reported no history of back trauma and no other joint diseases.  On examination, the Veteran's gait was normal, and flexion of the spine was limited to 20 degrees due to pain or supratentorial factors.   There was no scoliosis, straight leg tests were negative, reflexes were symmetrical, sensation was within normal limits, and there was tenderness to palpitation over the distal sacrum bilaterally.  The examiner documented that the Veteran was obese, and the impression was that there was no clinical evidence of disabling back pain.

3/24/1971:  This treatment note documents normal x-rays of the L-S spine taken on March 7, 1971.  The examiner prescribed Tylenol and recommended that the Veteran lose weight and that he lift with his legs and not his back.

3/31/1971:  The Veteran returned to sick call complaining of back pain.  He was prescribed Parafon Forte (Chlorzoxazone) and told to return to see a doctor in the morning.

4/3/1971:  The Veteran presented to sick call for back pain.  The examiner prescribed Aspirin and instructed him not to perform any heavy lifting for five days.

In formulating an opinion, Dr. R. H. must also consider a summary of the Veteran's October 1971 examination:

The Veteran's chief complaint was dull, aching pain in his lower back.  He reported this began in January 1971 and claimed he couldn't bend his back as he did before.  He was treated with Darvon, Valium, and Aspirin.  An examination revealed no apparent distress, no tenderness of the spine, and no deformities.  The Veteran's gait was normal, he had full range of motion in all joints, including his spine, and he was able to squat and walk on his toes and heels without difficulty.  His diagnosis was low back pain syndrome, cause undetermined.  X-rays revealed lumbar scoliosis (mild) and failure of closure of the neural arch S1.

Dr. R. H. must state whether any currently or previously diagnosed low back disorder is "as likely as not" (a probability of 50 percent or greater) related to the Veteran's active duty service.

A complete rationale for all opinions must be provided.  If Dr. R. H. cannot provide the requested opinion without resorting to speculation, it must be so stated, and Dr. R. H. must provide the reasons why an opinion would require speculation.  Dr. R. H. must indicate whether there was any further need for information or testing necessary to make a determination and must also indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of Dr. R. H.

5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained and associated with the Veteran's claims file which shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the Veteran's claims file indicating whether any notice that was sent was returned as undeliverable.

6.  The RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


